Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The RCE and Amendment filed on 11/15/21 are acknowledged. 

Status of Claims
Claims 1-20 are pending. 
In the submission filed on 11/15/21, claims 1-5 and 11-20 were amended, no claims were cancelled, and no claims were added. Claims 7-10 remain withdrawn in view of the restriction requirement.
Claims 1-6 and 11-20 are rejected.

Response to Arguments
Regarding the claims objections
The claim objections have been overcome in part by the claim amendments. Applicant's attention is directed to the outstanding claim objections. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 112
Applicant's amendments have overcome or rendered moot some of the previous rejections.  Applicant's attention is directed to the new and outstanding rejections. 
Regarding the "Lack of Algorithm" rejections, Applicant cites portions of the specification as disclosing the claim language in question (Response, pp. 22-23). The cited portions of the specification merely repeat the claim language verbatim. They do not provide an algorithm. Thus, as stated in the rejection, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

Regarding the "Means-Plus-Function" rejections, Applicant writes (Response, p. 24): 
Applicant refers the examiner to following specification language in which the modules are specifically described, disclose acts for performing the claimed functions, and are enabled via the following language: 
Page 13, Line 24 - Page 13, Line 28; 
Page 14, Line 14 - Page 14, Line 17; 
Page 25, Line 20 - Page 25, Line 26; 
Page 28, Line 27 - Page 28, Line 8; and 



The above-indicated portions of the disclosure cited by Applicant merely: (1) teach "wherein tracking the usage of the credit account data comprises communicating data with …"; (2) repeat the names of modules; or (3) disclose a general purpose computer. 
	However, the functions in question recited in the claims are specialized functions (not functions known by those of ordinary skill in the art as being commonly performed by a general purpose computer), and hence require both a general purpose computer and an algorithm the computer uses to perform the function in its entirety. Applicant's specification teaches a general purpose computer but does not teach the requisite algorithms. 

Regarding the rejections under 35 U.S.C. 101
The amendments do not alter the 35 U.S.C. 101 analysis. For example, the inclusion of the "business platform" in the system of claim 1 would amount at best to adding an additional generic computer element to claim 1. Applicant does not present any arguments in respect of 35 U.S.C. 101. Accordingly, the rejection under 35 U.S.C. 101 remains.

Regarding Applicant's Declaration
Applicant's Declaration submitted with the Response is accepted. See below, "Declaration."

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103:
Applicant's arguments have been fully considered but they are moot in view of the new combination of prior art being used in the instant rejection.

Declaration
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Declaration under 37 CFR 1.130(a) filed on November 15, 2021 is sufficient to overcome the rejection (issued in the last Office Action, dated July 15, 2021) of claims 1-6 and 11-20 based on the non-patent literature reference Carrier Management ("Auto Insurance Startup Root Expands, Links with Lyft on Car Rental Alternative"). The Declaration and its accompanying Exhibits A-D indicate that the subject matter disclosed by Carrier Management, as applied in the previous rejection, (as well as the similar subject matter disclosed in the five other references indicated in the Declaration) was obtained directly or indirectly from the inventor or a joint inventor and hence is disqualified as prior art under 35 U.S.C. 102(b)(1)(A).
Specifically, as per the Declaration and Exhibits, joint inventor Leslie Schlesinger disclosed the said subject matter to Lyft (subject to a non-disclosure agreement signed and executed on February 20, 2015) in a meeting held on November 9, 2016. The content of the said subject matter is set forth, for example, in Exhibit B (email dated November 16, 2015 from joint inventor Les Schlesinger to David (last name redacted) of Lyft), last paragraph.
Accordingly, the said disclosure of Carrier Management (as well as the similar disclosures of the five other references indicated in the Declaration), having been made one year or less before the effective filing date (July 26, 2017) of the claimed invention, by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor, are disqualified as prior art under 35 U.S.C. 102(b)(1)(A).
	For clarification, Carrier Management and the five other references indicated in the Declaration are the non-patent literature documents listed on the accompanying Notice of References Cited (Form PTO-892). For clarification, the instant application claims priority to provisional application no. 62/537,119, filed on July 26, 2017.
Examiner's Comments
Intended Use/Functional Language
Claim 1 recites:
"a processing unit … wherein the processing unit is configured to: edit …"
Claims 1, 19 and 20 recite:
"reinstating … such that subsequent transactions on a Ride Sharing platform are configured to occur …"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Optional Language/Contingent Limitations
Claim 5 recites:
"wherein the CRM module causes the processing unit to perform the following actions further comprising: enabling modifications to the credit account associated with the customer record, wherein the modifications comprise at least one of the following: …" In view of the word "enable" the claim does not require that the operations following the word "enable" (e.g., adding …, removing …, transferring …,) actually be performed. 
Claims 13-15, 17, 19 and 20 recite additional instances of "enable," which are likewise optional language, with similar effect (the indicated operations are not required to be performed). Note especially, claims 19 and 20 recite language ("enable a method …"), with similar effect (subsequently recited operations are not required to be performed).
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.

Claim Objections
Claims 1-5 and 11-20 are objected to because of the following informalities: 
Claims 1-5 and 11-20: As noted by the previous Examiner, throughout the claims generally, the claims depend on indentation to indicate which sub-limitations fall under which limitations. There is no guarantee that in a printed publication or patent the indentation of the claims as written will endure. This could lead to the applicant failing the requirement for the claims to clearly and distinctly point out the subject matter which applicant regards as patentable. For examination purposes, and to promote compact prosecution, Examiner attempted to interpret the claims as the applicant seems to have intended with the indentations. However, Examiner highly encourages the applicant to make amendments to the claims that avoid a reliance on indentation to determine which sub-limitations are associated with a given limitation. For example, numerals ((1), (2), (3), etc.) could be used to identify the different steps (limitations) of a claim and letters ((A), (B), (C), etc.) could be used to identify the different sub-steps (sub-limitations) of a step (limitation). Instead or in addition, it is believed that eliminating the use of hanging indents would enhance clarity in this regard. This problem affects claims 1-5 and 11-20 among the non-withdrawn claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 19 and 20 are directed to a system and a non-transitory computer-readable medium. Thus the claims fall within the four statutory categories of patent eligible subject matter. Step 2A, Prong One: Claim 1 recites "issue a credit account, and track a utilization of the credit account," and "edit the credit account." Claim 19 recites “establishing a customer record in a database; associating the customer record with an incident; determining a monetary value associated with the incident; issuing a credit corresponding to the determined monetary value; sharing credit account data; tracking a usage of the credit account in the customer record; closing the credit account.” Claim 20 recites "specifying a customer and a monetary value associated with an incident; requesting issuance of credit; establishing a credit account for the customer with the specified monetary value; sharing credit account data with the customer; enabling an application of the credit account to a ride sharing platform; tracking usage of the credit account; and closing the credit account upon meeting account deactivation criteria." (Note: the above-quoted claim content omits sub-steps or sub-limitations of similar character, and additional elements (non-abstract idea elements), which are addressed below.) These claim limitations, when read under their broadest reasonable interpretation, amount to establishing a record concomitantly with an incident that has monetary value and issuing a credit to a user based on that monetary value, the credit applicable to a ride sharing service. Furthermore, it allows for sharing account data with the customer, tracking the account, and eventually closing the account. It can be likened to handling a claim for insurance reimbursement and managing an account associated with the claim which is often performed by a human. Thus, these limitations can be interpreted as facilitating an insurance activity. Insurance and insurance activities are identified as a fundamental economic principle or practice that falls within the Certain Methods of Organizing Human Activity grouping of abstract ideas. Thus, the claims recite an abstract idea.
Step 2A, Prong Two: The additional elements of claims 1, 19 and 20 include (for claim 1:) a memory storage; a Customer Relationship Management (CRM) module; a Customer Application module; a Merchant API module; a Credit Account Management module; a Ride Sharing API module; a business platform; a first gateway; a second gateway; a Ride Sharing platform; a processing unit; (for claim 19:) a memory storage; a processing unit; a database; an API; a Ride Sharing Platform; a Ride Sharing API; a Merchant API; a CRM module; Customer Application module; a business platform; a first gateway; and a second gateway; (for claim 20:) a memory storage; a processing unit; a CRM module; a merchant API module; a Customer Application module; a ride sharing platform; a ride sharing API module; a credit account management module; a business platform; a first gateway; and a second gateway. These additional elements are recited at a high level of generality and amount to generic computer components. Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not indicate the integration of the abstract idea into a practical application. Thus, the claims fail to integrate the judicial exception into a practical application. See MPEP 2106.05(f). Furthermore, the claims include limitations like transmitting a first set of data points, transmitting a second set of data points, and transmitting credit account data to a ride sharing platform. These limitations amount to mere data gathering which MPEP 2106.05(g) recognizes as insignificant extra-solution activity. Thus, the abstract idea is not integrated into a practical application.
Step 2B: As was stated above, the additional hardware elements of the claim amount to generic computer components that are utilized to perform the abstract idea; mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of an inventive concept. MPEP 2106.05(f). In addition, the recited generic computer elements are well-understood, routine, and conventional, as described in Applicant's specification, e.g., at pages 28-34 ("IV. Platform Architecture"). Furthermore, the claims include limitations like transmitting a first set of data points, transmitting a second set of data points, and transmitting credit account data to a ride sharing platform.  These additional steps amount to sending and receiving data over a network which the courts have recognized as well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II)(i). 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea as they further embellish the abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. Thus the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 U.S.C. § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claims 1, 19 and 20 recite "reinstating, in response to the determination, a previously used credit account such that subsequent transactions on the Ride Sharing platform are configured to occur with the previously used credit account," but the specification does not provide details on what this action comprises or how it is performed.
Claims 17 and 19 recite "wherein the Ride Sharing Platform is configured to transition from the credit account data to previously used transaction upon a closing of the credit account," but the specification does not provide details on what this action comprises or how it is performed.
Claims 5 and 16 recite "closing the credit account, wherein closing comprises paying the/a benefit balance associated with the credit account on behalf of the customer, wherein closing comprising suspending the credit account from further usage …," but the specification does not provide details on what this action comprises or how it is performed.
Claim 19 recites "closing the credit account, wherein closing the credit account comprises at least one of the following: paying an account balance associated with the credit account on behalf of the customer, suspending the credit account from further usage, and disabling the credit account," but the specification does not provide details on what this action comprises or how it is performed.
Claim 20 recites "closing the credit account, via the CRM module, upon meeting account deactivation criteria," but the specification does not provide details on what this action comprises or how it is performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 2-6 and 11-18 are (also) rejected by virtue of their dependency from a rejected base claim.

Not in the Specification
Claim 17 recites "The system of claim 1, wherein the Credit Account Management module causes the processing unit to perform the following actions: … authorizing, via the Ride Sharing API Module, the credit account data to be used for services provided by the Ride Sharing Platform …." Applicant's specification, p. 23, line 15, teaches the Credit Account Management module "enabling, via the Ride Sharing API Module, the credit account data to be used for services provided by the Ride Sharing Platform." Applicant's specification, p. 12, line 11, teaches "wherein the CRM software is configured to authorize a credit account of the customer."  Enabling is not the same as and does not teach authorizing. The CRM software is not the same as and does not teach the Credit Account Management module. Accordingly, the specification does not teach the above recitation of claim 17.
Claim 18 recites "updating, upon the verification, the credit account data …." As far as "updating" is concerned, Applicant's specification is seen to teach solely the following instances. Applicant's specification, p. 27, lines 11-19, teaches: 
The Merchant API Module 
receiving credit account data from the Merchant API Module,
verifying whether the credit account data is associated with an account specified for the ride sharing platform; 
updating, upon the aforementioned verification, 
wherein the credit account data is data is employed in the provisioning of each specified ride sharing platform

Applicant's specification, p. 28, lines 14-24, teaches "updating the CRM Module with the updated usage data of the at least one ride sharing platform," and "updating the Credit Account Management Module with the updated usage data of the at least one ride sharing platform." In view of these teachings of the specification, the specification does not provide support for the above recitation of claim 18.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis/Unclear Antecedent Basis 
Claims 1, 19 and 20 recite "wherein the Customer Application module … the customer's insurance policy … the insurance policy" (claims 1 and 19), and "enabling access … the customer's insurance policy … the insurance policy, …" (claim 20)." The underlined language lacks antecedent basis.  
Claim 18 recites "verifying whether the credit account data is associated with an account specified for the ride sharing platform." It is not clear whether the recited "account specified for the ride sharing platform" is the same as or different from the previously recited account ("specification of an/the account for associated with the ride sharing platform").
Claim 18 recites "updating … each ride sharing platform." The underlined language lacks antecedent basis, as only a single ride sharing platform has previously been recited. 
Claims 2-6 and 11-18 are (also) rejected by virtue of their dependency from a rejected claim.

Means Plus Function
Claims 1-6 and 11-20 recite various modules (e.g., "a CRM module," "a Customer Application module," "a Merchant API module," "a Credit Account Management module," "a Ride Sharing API module"), gateways, and platforms variously performing, for, or configured to/for perform/performing, various actions. 
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, "module," "gateway," "platform," that are coupled with functional language, "configured to manage …  issue … track", "for an administrator to access … for issuing and tracking …," etc., without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and/or to clearly link the structure, material, or acts to the functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6 and 11-18 are (also) rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (US 7,529,700 B1) in view of Horn et al. (US 2017/0220998 A1), hereinafter Horn, further in view of Waag et al. (US 2008/0059298 A1), hereinafter Waag, and further in view of Harper (US 2015/0302394 A1).

Claim 1
The following limitations are disclosed by Kessler:
	A system comprising:
a memory storage, comprising: (Fig. 3, 6:25-8:57)
a Customer Relationship Management (CRM) module, (See fig. 2, part 201 which acts as a customer relationship management server.)
wherein the CRM module is included in a business platform for customer information management and is configured to manage … the business platform being included in the system, (Abstract, Field of Invention (1:15-20), Summary (3:3-19), description of Figs. 2, 3 and 5A-8, 11:60, 9:33-37, Fig. 5A, 503, 13:25-60)
wherein the CRM module is further configured to: issue a credit account; and (Column 9, lines 27-37 system (201) sets up account for employee)
track a utilization of the credit account; (Fig. 4, part 400, column 8, line 58 - column 9, line 15, communication server 201 tracks utilization of credit account as shown by transaction history record 400)
wherein the CRM module is a first gateway for an administrator to access the business platform for issuing and tracking the utilization of the credit account; (Abstract, Field of Invention (1:15-20), Summary (3:3-19), description of Figs. 2, 3 and 5A-8, 11:60, 9:33-37, Fig. 5A, 503, 13:25-60)
a Customer Application module; (See fig. 3, part 319 which acts as a customer application module to fulfill customer requests. Also see column 7, lines 2-8.)
wherein the Customer Application module is a second gateway for a customer to access the credit account that is issued and tracked by the CRM module to implement benefits … the benefits being implemented via applying credit from the credit account to a Ride Sharing platform to obtain transportation services …; (5:46-52 and Figs. 5A, 5C, 13:25-60)
a Merchant API module, (See fig. 3, part 330 in combination with part 319 which acts as a merchant API module. Also see column 7, lines 47-53 and column 7, lines 2-8.)
a Credit Account Management module, (See fig. 3, part 390 and column 8, lines 20-27 which describes a management module database for managing payment devices.)
a Ride Sharing API module, (See fig. 3, part 319 in combination with part 380 which acts as a ride sharing API module. Also see column 7, lines 2-8 and column 8, lines 13-19.)
and wherein at least one or more modules is operable with at least one other module. (See column 7, lines 9-18 which describes how the modules interact with one another.)
a processing unit coupled to the memory storage, wherein the processing unit is configured to (e.g., Fig. 3, CPU 301): edit the credit account, wherein editing the credit account comprises: modifying parameters associated with the credit account, and wherein modifying the parameters associated with the credit account comprises: receiving a … allocation of credit, receiving a duration for credit allocation (e.g., Fig. 4, 405, 13:30-38), receiving a modification of the … allocation of credit and the credit allocation (e.g., 9:11-15, 11:10-19), determining when funds associated with the daily allocation of credit have …, and …; wherein editing the credit account comprises receiving a request to edit the credit account from at least one of the following: the CRM Module, and the Credit Account Management Module. (Fig. 5A, 501, Fig. 5C, 551, 553, 561, 8:51-9:15, Fig. 4, e.g., 403, 405, 407, 413, 9:26-11:19, 8:20-27, Fig. 3, 6:25-8:57)
Kessler discloses a module that is a platform for managing ride-sharing and insurance-type claims. Kessler, however, does not disclose the following limitations while Horn does teach the following limitations:
… an insurance claim related to an inoperability of a customer's insured vehicle, (0002, 0003, 0005-0007, Figs. 9, 20)
… due under the customer's insurance policy based on an insurance claim made using the insurance policy; (0087, 0094-0095, Figs. 11A, 11B)
Horn teaches a system for managing insurance claims related to inoperability of a customer's insured vehicle, including implementing benefits due under the customer's insurance policy based on an insurance claim made using the insurance policy, the benefits being implemented via applying credit to a ride sharing service to obtain transport service as a benefit under an auto insurance policy. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in Kessler's ride sharing commuter benefit system Horn's teachings regarding managing such insurance claims and providing the associated transportation service benefits via ridesharing, inasmuch as Kessler's invention already manages ridesharing and covers insurance claims, and the combination amounts to A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, see MPEP 2143.I.A.,B.,C.,D. 
Kessler discloses receiving a credit allocation, a duration thereof, and a modification thereof, and keeping track of benefits/funds allocated, used and remaining. Kessler, however, does not disclose the following limitations while Waag does teach the following limitations:
… daily … (0076-0078, 0081-0082, 0085-0086)
… daily … (0076-0078, 0081-0082, 0085-0086)
… reached a daily limit … (0076-0078, 0081-0082, 0085-0086)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in Kessler's ride sharing commuter benefit system Waag's teachings regarding receiving and modifying a daily credit allocation and determining when the funds have reached a daily limit, in order that a budget assigned for a long period of time, as taught by Kessler (e.g., fig. 4, part 405), may be allocated evenly over the long period of time and not run out of money early. See Waag, 0059, 0063, 0077-0078. In addition, the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do otherwise; the daily budget in Waag applied to advertising budgets could predictably be applied to a benefit given to a commuter as in Kessler and be used to improve the system in the same way as a daily advertising budget. MPEP 2143.I.A.,C.,D. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this change so that commuters could have a convenient reminder of the amount of the commuter benefit that is able to be used each day.
Kessler discloses enabling certain modifications to the credit account. Kessler, however, does not disclose the following limitations while Harper does teach the following limitation:
reinstating, in response to the determination, a previously used credit account such that subsequent transactions on the Ride Sharing platform are configured to occur with the previously used credit account, (0043, 0029, 0030)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in Kessler's ride sharing system Harper's teachings regarding transitioning to ("replacing") a previously used account upon closing of an account, in order to provide flexibility and convenience to users and financial institutions/administrators in managing accounts. See Harper, [0029], [0040]-[0041]. In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately. MPEP 2143.I.A.
Claim 2
	The following limitations are further disclosed by Kessler:
The system of claim 1, wherein the CRM module causes the processing unit to perform the following actions:
retrieving a customer record in a database; (See column 13, lines 25-49 which describe receiving customer information and passing that information along to a database to verify a transaction.)
wherein the customer record is stored within a CRM software, (See fig. 3, part 390 and column 8, lines 20-27 which describes a management module database for managing payment devices. This shows the storage and the server communicated to in column 13, lines 25-49.)
wherein the CRM software comprises, for each customer record, at least one of the following: carrier information, policy information, beneficiary information, current benefit, benefit balance, benefit duration, and credit account activity, (See fig. 3, part 380 which details eligible van pool services. Thus, at least policy information is maintained in the software database.)
wherein the CRM software is further configured to authorize the credit account for the customer record by, associating the customer record with an incident; (See column 13, lines 38-55 which describes how an approval or denial is directly associated with an incident or request that a customer raises in the system.)
wherein the incident comprises the insurance claim for compensating a customer associated with the customer record; (See column 13, lines 25-55 which describes a client seeking to have a transaction compensated or paid for.)
specifying a monetary value associated with the incident; (See column 13, lines 25-55 which describes the dollar amount of the transaction being included in the request.)
wherein the monetary value corresponds to a calculation of a compensation amount for the insurance claim; (See column 13, lines 25-55 which describes how the dollar amount or monetary value of the claim is used to determine how much money to approve or deny for the user.)
… based on a predetermined duration of the insurance claim. (Fig. 4, part 405, column 8, lines 63-64 describes duration of maximum benefit, which is "predetermined duration of insurance claim," upon which reimbursement of insurance claims is based.)
Waag further teaches the following limitations:
wherein the monetary value is associated with a daily budget provided to the customer associated with the customer record; (See [0077] which describes a daily budget being provided to an advertiser which broadly may be deemed a customer of the product built for advertisers.)
and wherein the daily budget is specified to be allocated for a number of days. (See [0077] which describes how the daily budget is determined by dividing the monthly budget by the number of days remaining in the month. Thus, the daily budget is allocated for a number of days.)
Waag teaches that a user may have a daily budget that is specified to be allocated for a number of days. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the ride sharing commuter benefit system of Kessler the ability to determine a daily budget for a number of days as in Waag in order that a budget assigned for a long period of time, as taught by Kessler (e.g., fig. 4, part 405), may be allocated evenly over the long period of time and not run out of money early. See Waag, 0059, 0063, 0077-0078. In addition, the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do otherwise; the daily budget in Waag applied to advertising budgets could predictably be applied to a benefit given to a commuter as in Kessler and be used to improve the system in the same way as a daily advertising budget. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this change so that commuters could have a convenient reminder of the amount of the commuter benefit that is able to be used each day.
Claim 3
		The following limitations are further disclosed by Kessler:
			The system of claim 2, the CRM module causes the processing unit to perform the following actions:
requesting an issuance of a credit account associated with the customer record, (See column 9, lines 27-37 which describes a customer requesting that an account be made.)
wherein the issuance request is performed via the Merchant API Module, (See column 9, lines 27-37 which describes how information for setting up the account flows through communication server 201.)
wherein requesting the issuance of the credit account comprises submitting at least one of the following: a beneficiary name, and contact information associated with the beneficiary name; (See column 9, lines 27-37 which describes all enrollment information for a particular employee being included in the request. Thus, the name of the employee would have to be included for an account to be made for that employee.)
confirming the issuance of the credit account associated with the customer record, (See column 9, lines 38-54 which describes how the pass is ordered once a check for sufficient account balance is made. Thus, the issuance of the account is confirmed.)
wherein the confirmation of the issuance is performed the Merchant API Module; (See column 9, lines 27-37 which describes how information for setting up the account flows through communication server 201.)
causing a communication of credit account data to the customer, wherein causing the communication of the credit account data to the customer comprises: providing customer record data to the Merchant API Module; (See column 9, lines 27-51 which describes part 509 which is a step that presents "credit account data" to a customer. This citation also discloses how this information comes from communication server 201 which houses the merchant API module. See also column 11, lines 10-19 which describes updated credit account data being displayed or communicated to the user, via the transaction history database 395, which includes information stored in merchant code database 330.)
and wherein the customer record data comprising customer contact information, the customer contact information being used to communicate account data, via the Merchant API Module, to the customer. (See column 9, lines 27-51 and part 509 and column 11, lines 10-19 which describe how the system communicates data to the customer, which means that contact information to the customer's device is used.)
Claim 4
		The following limitations are further disclosed by Kessler:
			The system of claim 3, the CRM module causes the processing unit to perform the following actions:
displaying a credit account associated with the customer record, wherein displaying the credit account associated with the customer record further comprises tracking a usage of the credit account via the Credit Account Management Module, (See column 11, lines 10-19 which describes an updated account being displayed or communicated to the user. This is tracked in transaction history database 395.)
wherein updated values associated with the credit account are retrieved from the Merchant API Module; (See column 11, lines 10-19 which describes transaction history database 395, broadly interpreted as merchant API module, as the place where updated values are stored and used for display.)
and tracking a usage of the credit account associated with customer record, wherein tracking the usage of the credit account data comprises communicating data with at least one of, or a combination of, the following: the Merchant API Module, the Ride Sharing API Module, and the Credit Account Management Module. (See column 11, lines 10-19 which describes tracking the account and updating a transaction history database. Furthermore, it describes communicating various data like its eligibility for being paid which would at least include the van pool database in 380 (or the ride sharing API module).)
Claim 5
The following limitations are further disclosed by Kessler:
		The system of claim 4, wherein the CRM module causes the processing unit to perform the following actions:
enabling modifications the credit account associated with the customer record, wherein the modifications comprise at least one of the following: adding a monetary value to the credit account, removing a monetary value from the credit account, and transferring a monetary value to another credit account, wherein the modifications are enabled via the Merchant API Module; (See part 553 of fig. 5C which describes modifying the account by "removing a monetary value" from the account. Part 551 details how this is handled by the system which is represented by fig. 2.)
Harper further teaches the following limitation:
closing the credit account, wherein closing comprises paying the benefit balance associated with the credit account on behalf of the customer, wherein closing comprising suspending the credit account from further usage, and wherein closing the credit account is enabled via the Merchant API Module. (See [0043] which describes closing an account, either by user choice or by the system ("where a card does not have a consumer-initiated transaction …"), and the balance of the account being paid off for the customer. Fig. 5 shows the "merchant API module" that the requests by the user could be made through.)
Harper teaches that an account can be closed and that the remaining balance can be paid off at its close. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the ride sharing system of Kessler the ability to close an account as in Harper in order to provide flexibility to users and financial institutions/administrators in managing accounts (it is inconvenient for institution/administrator to maintain accounts with low activity/balance). See Harper, [0029], [0040]-[0041]. In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately. While Kessler didn’t propose a way to close an account, Kessler likely believed a feature like that goes without saying because providing an ability to close an account is a nearly ubiquitous practice. 
Claim 6
The following limitations are further disclosed by Kessler:
The system of claim 1, wherein the Customer Application module is operable with at least one of: the CRM Module; the Merchant API Module; and the Ride Sharing API Module. (See fig. 3, part 319 which acts as a customer application module to fulfill customer requests. Also see column 7, lines 2-8. See fig. 3, part 319 in combination with part 380 which acts as a ride sharing API module. Also see column 7, lines 2-8 and column 8, lines 13-19. Then see column 7, lines 9-18 which describes how the modules interact with one another.)
Claim 11
The following limitations are further disclosed by Kessler:
The system of claim 1, wherein the Merchant API module causes the processing unit to perform the following actions:
issuing a credit corresponding to a specified monetary value; wherein issuing the credit corresponding to the specified monetary value comprises issuing the credit in response to a request from a CRM Module, (See part 531-533 of fig. 5B which shows a credit being issued to the user and a portable payment device for using the credit. Part 531 acts as the request from the user to issue the credit.)
wherein operating the Merchant API Module comprises operating the Merchant API Module in accordance to instructions received from at least one of the following: the CRM Module, and the Credit Account Management Module, (See part 531 of fig. 5B which describes a request made by a user, from a CRM module, to interact with a merchant or vendor. Thus, the CRM module receives instructions to interact with a merchant API module like part 330 of fig. 2.)
accessing a financial institution system via a Merchant API; (See part 537 of fig. 5B which describes the transaction being transmitted to a system, which broadly constitutes a financial institution system, via a merchant in part 535.)
requesting, via the Merchant API, an issuance of the credit account for the customer, wherein requesting the issuance of the credit comprises providing at least one of the following along with the request: a customer name, and customer contact information; (See column 9, lines 27-37 which describes a customer requesting that an account be made. See column 9, lines 27-37 which describes all enrollment information for a particular employee being included in the request. Thus, the name of the employee would have to be included for an account to be made for that employee.)
establishing the credit account; the credit account comprising a credit value corresponding to the specified monetary value; (See part 551 of fig. 5C which describes how the system establishes an account and sends the balance information to an employer's payroll system.)
providing a confirmation of the credit account issuance, wherein providing the confirmation of the credit account issuance comprises providing the confirmation to at least one of the following: the CRM Module, and the Credit Account Management Module. (See part 561 of fig. 5C which describes how the employee's account is updated. This update is then delivered to the user in column 11, lines 10-19, acting as a confirmation.)
Claim 12
The following limitations are further disclosed by Kessler:
The system of claim 11, wherein the Merchant API module causes the processing unit to perform the following actions: sharing credit account data, wherein the credit account data comprises at least one of the following: a credit account number, a credit account expiration date, a credit account provider, and an image associated with at least one of: the credit account number, the credit account expiration date, and the credit account provider. (See column 8, lines 20-27 which describe a portable payment device having a "device identification number" and "the date range for which the device is usable for payment." Thus, a credit account number and expiration date are at least available and shared when the portable payment device is used.)
Claim 13
The following limitations are further disclosed by Kessler:
The system of claim 12, wherein the Merchant API module causes the processing unit to perform the following actions:
transmitting the credit account data to a Credit Account Management Module, and(See part 503 of fig. 5A which describes account data being shared with the administrator or system represented by fig. 2.)
enabling, via the Credit Account Management Module, the credit account data to be tracked and modified, (See part 553 of fig. 5C which describes modifying the account by "removing a monetary value" from the account. Part 551 details how this is handled by the system which is represented by fig. 2.)
wherein the Merchant API is configured to modify the credit account data in response to requests for modifications from the Credit Account Management Module, (See part 501 of fig. 5A which acts as a request to modify the credit account data.)
and wherein the Merchant API is configured to update credit account data to the Credit Account Management Module. (See fig. 4 which describes how merchant information, like the DC metro, is used to update a transaction history which broadly may be deemed the credit account management module.)
Claim 14
The following limitations are further disclosed by Kessler:
The system of claim 13, wherein the Merchant API module causes the processing unit to perform the following actions:
enabling a modification to the credit account, wherein the modification comprises at least one of the following: adding a monetary value to the credit account, removing a monetary value from the credit account, and transferring a monetary value to another credit account, (See part 553 of fig. 5C which describes modifying the account by "removing a monetary value" from the account. Part 551 details how this is handled by the system which is represented by fig. 2.)
wherein modifying the credit account comprises modifying the credit account in response to receiving a modification request from at least one of the following: the Credit Account Management Module, and the CRM Module. (See part 501 of fig. 5A which acts as a request to modify the credit account data.)
Claim 15
The following limitations are further disclosed by Kessler:
The system of claim 13, wherein the Merchant API module causes the processing unit to perform the following actions:
enabling an editing of the credit account, wherein editing the credit account comprises: modifying parameters associated with the credit account, wherein modifying the parameters associated with the credit account comprises, at least one of the following: receiving a daily allocation of credit, receiving a duration for the credit allocation, and receiving a modification at least one of: the daily allocation of credit and the credit allocation; (See column 8, lines 20-27 which describe a portable payment device having a "device identification number" and "the date range for which the device is usable for payment." Thus, a credit account number and expiration date are at least available and shared when the portable payment device is used. Expiration date is a duration of credit allocation.)
and wherein editing the credit account comprises receiving a request to edit the credit account from at least one of the following: the CRM Module, and the Credit Account Management Module. (See parts 509 and 511 of fig. 5A where the customer edits or chooses a portable pass with the expiration date on it. Furthermore, this comes from the user which means it comes through the CRM module (fig. 2, part 201).)
Claim 16
The following limitations are taught by Harper:
The system of claim 13, wherein the Merchant API module causes the processing unit to perform the following actions:
closing the credit account, wherein closing comprises paying a balance associated with the credit account on behalf of the customer, wherein closing comprises suspending the credit account from further usage, wherein closing the credit account comprises receiving a request to close the credit account from at least one of the following: the CRM Module, the Credit Account Management Module. (See [0043] which describes closing an account, either by user choice or by the system ("where a card does not have a consumer-initiated transaction …"), and the balance of the account being paid off for the customer. Fig. 5 shows the "merchant API module" that the requests by the user could be made through.)
Harper teaches that an account can be closed and that the remaining balance can be paid off at its close. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the ride sharing system of Kessler the ability to close an account as in Harper in order to provide flexibility to users and financial institutions/administrators in managing accounts (it is inconvenient for institution/administrator to maintain accounts with low activity/balance). See Harper, [0029], [0040]-[0041]. In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately. While Kessler didn’t propose a way to close an account, Kessler likely believed a feature like that goes without saying because providing an ability to close an account is a nearly ubiquitous practice. 
Claim 19
		The following limitations are disclosed by Kessler:
A non-transitory computer-readable medium comprising a set of instructions which when executed causing a computer, having a memory storage and a processing unit, to enable a method for administering a ride sharing benefit, comprising: 
establishing a customer record in a database; (See column 13, lines 25-49 which describe receiving customer information and passing that information along to a database to verify a transaction.)
associating the customer record with an incident; (See column 13, lines 38-55 which describes how an approval or denial is directly associated with an incident or request that a customer raises in the system.)
determining a monetary value associated with the incident; (See column 13, lines 25-55 which describes the dollar amount of the transaction being included in the request.)
issuing a credit corresponding to the determined monetary value; (See part 531-533 of fig. 5B which shows a credit being issued to the user and a portable payment device for using the credit. Part 531 acts as the request from the user to issue the credit.)
wherein issuing the credit based upon the monetary value comprises: accessing an API, (See column 10, lines 15-21 which describes an employee accessing a page that presents the employee with options.)
requesting, via the API, an issuance of a credit account corresponding to the credit, (See column 10, lines 15-21 which shows the employee then requests an issuance of a portable payment device for a transaction.)
wherein requesting the issuance of a credit account comprises submitting a customer name and customer contact information; (See column 8, lines 20-27 show that this information for the portable device would at least include the customer name.)
establishing the credit account; (See part 551 of fig. 5C which describes how the system establishes an account and sends the balance information to an employer's payroll system. See also column 9, lines 27-37 system (201) sets up account for employee.)
issuing, via the API, a confirmation of a credit issuance, and (See column 9, lines 38-54 which describes how the pass is ordered once a check for sufficient account balance is made. Thus, the issuance of the account is confirmed.)
enabling, via the API, modifications to the credit account, wherein the modifications comprise the following: adding to a credit amount to the credit account, removing a credit amount from the credit account, transferring a credit amount to another credit account, (See part 553 of fig. 5C which describes modifying the account by "removing a monetary value" from the account. Part 551 details how this is handled by the system which is represented by fig. 2.)
receiving a … allocation of credit, receiving a duration for the credit allocation (e.g., Fig. 4, 405, 13:30-38), receiving a modification of the … allocation of credit and the credit allocation (e.g., 9:11-15, 11:10-19), determining when funds associated with the daily allocation of credit have …, and …; (Fig. 5A, 501, Fig. 5C, 551, 553, 561, 8:51-9:15, Fig. 4, e.g., 403, 405, 407, 413, 9:26-11:19, 8:20-27, Fig. 3, 6:25-8:57)
sharing credit account data, wherein sharing the credit account data comprises: transmitting a first set of data points associated with the credit account directly to a customer associated with the customer record, wherein transmitting the first set of data points comprises: retrieving, via the API, contact information for the customer from the customer record, enabling the customer receive and view the first set of data points, and sharing the first set of data points with the customer, wherein the first set of data points are not available to the customer record database; (Column 11, lines 1-9 if the user's account balance is less than the user's requested purchase amount, then the system shares with the user alternative payment sources including credit card account, which includes account number to identify the account to the user. As shown in fig. 4, part 415 ("Card ID# xxxxxxxx"), the user's credit card account number is not available to the communication server 201.)
transmitting a second set of data points associated with the credit account to the customer record database, wherein a portion of the second set of data points correspond to the first set of data points; (As shown in fig. 4, a limited portion of the user's credit account data is transmitted to the communication server 201 and stored with the customer record, but this data excludes the user's credit card account number, as shown by fig. 4, part 415 ("Card ID# xxxxxxxx"). This limited portion of user's credit account data corresponds to the other portion of user's credit account data transmitted directly to the customer, in the preceding steps immediately above.)
and transmitting credit account data to the Ride Sharing Platform via a Ride Sharing API, wherein transmitting the credit account data to the Ride Sharing Platform further comprises: enabling, via the Ride Sharing API, the credit account data to be used for services provided by the Ride Sharing platform, (See column 8, lines 13-19 which describe a credit account data being transferred to the eligible van pool product database to determine if a proposed transaction with a vanpool is eligible for commuter benefits. This constitutes, "triggering a transmission of the credit account data to a ride sharing platform via a Ride Sharing API module." See also fig. 4, parts 409, 410, 411, and 412 which show that the credit account can apply funds to a ride sharing platform like the DC Metro. This is approved based on information obtained in part 380 or 360 of fig. 3. Fig. 5, parts 517, 539, 549 also teaches "enabling, via the Ride Sharing API, the credit account data to be used for services provided by the Ride Sharing platform.")
tracking a usage of the credit account in the customer record; wherein tracking the usage of the credit comprises: (See column 11, lines 10-19 which describes an updated account being displayed or communicated to the user. This is tracked in transaction history database 395.)
receiving an update from a Merchant API, (See column 11, lines 10-19 which describes transaction history database 395, broadly interpreted as merchant API module, as the place where updated values are stored and used for display.)
and displaying the update in the customer record of a CRM module; (See column 11, lines 10-19 which describes an updated account being displayed or communicated to the user. This is tracked in transaction history database 395.)
wherein the CRM module is included in a business platform for customer information management and is configured to manage …, (Abstract, Field of Invention (1:15-20), Summary (3:3-19), description of Figs. 2, 3 and 5A-8, 11:60, 9:33-37, Fig. 5A, 503, 13:25-60) 
wherein the CRM module is a first gateway for an administrator to access the business platform for issuing and tracking the utilization of the credit account; (Abstract, Field of Invention (1:15-20), Summary (3:3-19), description of Figs. 2, 3 and 5A-8, 11:60, 9:33-37, Fig. 5A, 503, 13:25-60) 
wherein the credit account is accessed by the customer via a Customer Application module, (Fig. 3, 319, 7:2-8, 5:46-52,  Figs. 5A, 5C, 13:25-60)
wherein the Customer Application module is a second gateway for a customer to access the credit account that is issued and tracked by the CRM module to implement benefits …, the benefits being implemented via applying the credit from the credit account to the Ride Sharing platform to obtain transportation services …; (5:46-52 and Figs. 5A, 5C, 13:25-60)
receiving an update from the Ride Sharing API, (See column 8, lines 13-19 which describe a credit account data being transferred to the eligible van pool product database to determine if a proposed transaction with a vanpool is eligible for commuter benefits. The vanpool's response constitutes receiving an update from the ride sharing API.)
and displaying the update in the customer record of the CRM module; (See column 11, lines 10-19 which describes an updated account being displayed or communicated to the user. This is tracked in transaction history database 395.)
Kessler discloses receiving a credit allocation, a duration thereof, and a modification thereof, and keeping track of benefits/funds allocated, used and remaining. Kessler, however, does not disclose the following limitations while Waag does teach the following limitations:
… daily … (0076-0078, 0081-0082, 0085-0086)
… daily … (0076-0078, 0081-0082, 0085-0086)
… reached a daily limit … (0076-0078, 0081-0082, 0085-0086)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in Kessler's ride sharing commuter benefit system Waag's teachings regarding receiving and modifying a daily credit allocation and determining when the funds have reached a daily limit, in order that a budget assigned for a long period of time, as taught by Kessler (e.g., fig. 4, part 405), may be allocated evenly over the long period of time and not run out of money early. See Waag, 0059, 0063, 0077-0078. In addition, the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do otherwise; the daily budget in Waag applied to advertising budgets could predictably be applied to a benefit given to a commuter as in Kessler and be used to improve the system in the same way as a daily advertising budget. MPEP 2143.I.A.,C.,D. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this change so that commuters could have a convenient reminder of the amount of the commuter benefit that is able to be used each day.
Kessler discloses enabling certain modifications to the credit account. Kessler, however, does not disclose the following limitations while Harper does teach the following limitation:
reinstating, in response to the determination, a previously used credit account such that subsequent transactions on a Ride Sharing platform are configured to occur with the previously used credit account. (0043, 0029, 0030)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in Kessler's ride sharing system Harper's teachings regarding transitioning to ("replacing") a previously used account upon closing of an account, in order to provide flexibility and convenience to users and financial institutions/administrators in managing accounts. See Harper, [0029], [0040]-[0041]. In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately. MPEP 2143.I.A.
Harper further teaches the following limitation:
wherein the Ride Sharing Platform is configured to transition from the credit account data to previously used transaction upon a closing of the credit account; (See [0043] which describes options of (1) closing an account and the funds are transferred to an associated account, and (2) closing an account and reopening the account. The associated account or reopened account each represent a previously used transaction, in that the associated account was used to transfer money between it and the account in question to settle a transaction, see [0029], [0030], and the reopened account was previously used before closing of the account in question. Accordingly, this teaches "transition from the credit account data to previously used transaction upon a closing of the credit account.")
Harper teaches transitioning to a previously used transaction upon a closing of an account. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the ride sharing system of Kessler the ability to transition to a previously used transaction upon a closing of an account as in Harper in order to provide flexibility and convenience to users and financial institutions/administrators in managing accounts. See Harper, [0029], [0040]-[0041]. In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately.
Harper further teaches the following limitation:
and closing the credit account, wherein closing the credit account comprises at least one of the following: paying an account balance associated with the credit account on behalf of the customer, suspending the credit account from further usage, and disabling the credit account. 
(See [0043] which describes closing an account, either by user choice or by the system ("where a card does not have a consumer-initiated transaction …"), and the balance of the account being paid off for the customer. Fig. 5 shows the "merchant API module" that the requests by the user could be made through.)
Harper teaches that an account can be closed and that the remaining balance can be paid off at its close. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the ride sharing system of Kessler the ability to close an account as in Harper in order to provide flexibility to users and financial institutions/administrators in managing accounts (it is inconvenient for institution/administrator to maintain accounts with low activity/balance). See Harper, [0029], [0040]-[0041]. In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately. While Kessler didn’t propose a way to close an account, Kessler likely believed a feature like that goes without saying because providing an ability to close an account is a nearly ubiquitous practice.
Kessler discloses a module that is a platform for managing ride-sharing and insurance-type claims. Kessler, however, does not disclose the following limitations while Horn does teach the following limitations:
… an insurance claim related to an inoperability of a customer's insured vehicle, (0002, 0003, 0005-0007, Figs. 9, 20)
… due under the customer's insurance policy based on an insurance claim made using the insurance policy; (0087, 0094-0095, Figs. 11A, 11B)
Horn teaches a system for managing insurance claims related to inoperability of a customer's insured vehicle, including implementing benefits due under the customer's insurance policy based on an insurance claim made using the insurance policy, the benefits being implemented via applying credit to a ride sharing service to obtain transport service as a benefit under an auto insurance policy. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in Kessler's ride sharing commuter benefit system Horn's teachings regarding managing such insurance claims and providing the associated transportation service benefits via ridesharing, inasmuch as Kessler's invention already manages ridesharing and covers insurance claims, and the combination amounts to A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, see MPEP 2143.I.A.,B.,C.,D.  
Claim 20
		The following limitations are disclosed by Kessler:
A non-transitory computer readable medium comprising a set of instructions which when executed causing a computer, having a memory storage and a processing unit, to enable a method for administering a ride sharing benefit, comprising:
specifying a customer and a monetary value associated with an incident within a CRM module; (See column 13, lines 25-55 which describes the dollar amount of the transaction being included in the request.)
requesting issuance of credit via a merchant API module; (See column 9, lines 27-37 which describes a customer requesting that an account be made.)
establishing a credit account for the customer with the specified monetary value; (See part 551 of fig. 5C which describes how the system establishes an account and sends the balance information to an employer's payroll system. See also column 9, lines 27-37 which describes a customer requesting that an account be made and establishment of the account.)
sharing credit account data with the customer via a Customer Application module; (See column 8, lines 20-27 which describe a portable payment device having a "device identification number" and "the date range for which the device is usable for payment." Thus, a credit account number and expiration date are at least available and shared when the portable payment device is used.)
enabling an application of the credit account to a ride sharing platform via a ride sharing API module; (See fig. 4, parts 409, 410, 411, and 412 which show that the credit account can apply funds to a ride sharing platform like the DC Metro. This is approved based on information obtained in part 380 or 360 of fig. 3.)
enabling an editing of the credit account, wherein editing the credit account comprises: modifying parameters associated with the credit account, wherein modifying the parameters associated with the credit account comprise: receiving a … allocation of credit. receiving a duration for the credit allocation (e.g., Fig. 4, 405, 13:30-38), receiving a modification of the … allocation of credit and the credit allocation (e.g., 9:11-15, 11:10-19), determining when funds associated with the daily allocation of credit have …, and (Fig. 5A, 501, Fig. 5C, 551, 553, 561, 8:51-9:15, Fig. 4, e.g., 403, 405, 407, 413, 9:26-11:19, 8:20-27, Fig. 3, 6:25-8:57)
tracking usage of the credit account in the CRM module via a credit account management module, (See column 11, lines 10-19 which describes tracking the account and updating a transaction history database. Furthermore, it describes communicating various data like its eligibility for being paid which would at least include the van pool database in 380 (or the ride sharing API module).)
wherein the CRM module is included in a business platform for customer information management and is configured to manage …, (Abstract, Field of Invention (1:15-20), Summary (3:3-19), description of Figs. 2, 3 and 5A-8, 11:60, 9:33-37, Fig. 5A, 503, 13:25-60) 
wherein the CRM module is a first gateway for an administrator to access the business platform for issuing and tracking the utilization of the credit account; (Abstract, Field of Invention (1:15-20), Summary (3:3-19), description of Figs. 2, 3 and 5A-8, 11:60, 9:33-37, Fig. 5A, 503, 13:25-60) 
enabling access to the credit account by the customer via a Customer Application module which is a second gateway for the customer to access the credit account that is issued and tracked by the CRM module to implement benefits … the benefits being implemented via applying credit from the credit account to the Ride Sharing platform to obtain transportation services …; and (Fig. 3, 319, 7:2-8, 5:46-52, Figs. 5A, 5C, 13:25-60)
Kessler discloses enabling certain modifications to the credit account. Kessler, however, does not disclose the following limitations while Harper does teach the following limitation:
reinstating, in response to the determination, a previously used credit account such that subsequent transactions on the Ride Sharing platform are configured to occur with the previously used credit account, (0043, 0029, 0030)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in Kessler's ride sharing system Harper's teachings regarding transitioning to ("replacing") a previously used account upon closing of an account, in order to provide flexibility and convenience to users and financial institutions/administrators in managing accounts. See Harper, [0029], [0040]-[0041]. In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately. MPEP 2143.I.A.
Harper further teaches the following limitation:
closing the credit account, via the CRM module, upon meeting account deactivation criteria; (See [0043] which describes closing an account, either by user choice or by the system upon meeting deactivation criteria ("where a card does not have a consumer-initiated transaction …"), and the balance of the account being paid off for the customer. Fig. 5 shows the "merchant API module" that the requests by the user could be made through.)
Harper teaches that an account can be closed and that the remaining balance can be paid off at its close. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the ride sharing system of Kessler the ability to close an account (upon meeting deactivation criteria) as in Harper in order to provide flexibility to users and financial institutions/administrators in managing accounts (it is inconvenient for institution/administrator to maintain accounts with low activity/balance). See Harper, [0029], [0040]-[0041]. In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately. While Kessler didn’t propose a way to close an account, Kessler likely believed a feature like that goes without saying because providing an ability to close an account is a nearly ubiquitous practice.
Kessler discloses a module that is a platform for managing ride-sharing and insurance-type claims. Kessler, however, does not disclose the following limitations while Horn does teach the following limitations:
… an insurance claim related to an inoperability of a customer's insured vehicle, (0002, 0003, 0005-0007, Figs. 9, 20)
… due under the customer's insurance policy based on an insurance claim made using the insurance policy; (0087, 0094-0095, Figs. 11A, 11B)
Horn teaches a system for managing insurance claims related to inoperability of a customer's insured vehicle, including implementing benefits due under the customer's insurance policy based on an insurance claim made using the insurance policy, the benefits being implemented via applying credit to a ride sharing service to obtain transport service as a benefit under an auto insurance policy. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in Kessler's ride sharing commuter benefit system Horn's teachings regarding managing such insurance claims and providing the associated transportation service benefits via ridesharing, inasmuch as Kessler's invention already manages ridesharing and covers insurance claims, and the combination amounts to A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, see MPEP 2143.I.A.,B.,C.,D.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (US 7,529,700 B1) in view of Horn et al. (US 2017/0220998 A1), hereinafter Horn, further in view of Waag et al. (US 2008/0059298 A1), hereinafter Waag, further in view of Harper (US 2015/0302394 A1), and further in view of Sosna et al. (US 2015/0149504 A1), hereinafter Sosna.

Claim 17
	The following limitations are disclosed by Kessler:
The system of claim 1, wherein the Credit Account Management module causes the processing unit to perform the following actions:
requesting an issuance of a credit account associated with a customer record, wherein the customer record is retrieved from the CRM Module, wherein the issuance request is performed via the Merchant API Module, wherein requesting the issuance of the credit account comprises: providing, to the Merchant API Module, at least one of the following: a beneficiary name, and contact information associated with the beneficiary name; (See column 9, lines 27-37 which describes a customer requesting that an account be made. See column 9, lines 27-37 which describes all enrollment information for a particular employee being included in the request. Thus, the name of the employee would have to be included for an account to be made for that employee.)
confirming the issuance of the credit account associated with the customer record, wherein the confirmation of the issuance is performed by the Merchant API Module; (See column 9, lines 38-54 which describes how the pass is ordered once a check for sufficient account balance is made. Thus, the issuance of the account is confirmed. See column 9, lines 27-37 which describes how information for setting up the account flows through communication server 201.)
controlling distribution and usage of credit account data; wherein controlling the distribution and usage of the credit account data associated with the customer comprises: transmitting the credit account data directly to the customer associated with the customer record, the transmitting comprising: retrieving contact information for the customer from the customer record, wherein retrieving the contact information employs the CRM Module, and sharing the credit account data with the customer, wherein sharing the credit account data employs the Merchant API module, wherein a portion of the credit account data shared with the customer is not available to the CRM Module, wherein the portion of the credit account data not available to the CRM module comprises a credit card number; (Column 11, lines 1-9 if the user's account balance is less than the user's requested purchase amount, then the system shares with the user alternative payment sources including credit card account, which includes account number to identify the account to the user. As shown in fig. 4, part 415 ("Card ID# xxxxxxxx"), the user's credit card account number is not available to the communication server 201. See also column 8, lines 20-27 which describe a portable payment device having credit account data. This device is given to user, so its credit account data (e.g., credit account number, expiration date, etc.) is shared with user.  In this regard see column 9, lines 27-51 and part 509 and column 11, lines 10-19 which describe how the system communicates data to the customer, which means that contact information to the customer's device is used.)
transmitting a limited portion of the credit account data to the CRM module, wherein the limited portion of the credit account data excludes the credit card number, wherein the limited portion of the credit account data is stored with the customer record in the CRM Module (As shown in fig. 4, a limited portion of the user's credit account data is transmitted to the communication server 201 and stored with the customer record, but this data excludes the user's credit card account number, as shown by fig. 4, part 415 ("Card ID# xxxxxxxx").)
triggering a transmission of the credit account data to an application in operative communication with the Credit Account Management Module, (Column 11, lines 10-19 upon completion of purchases and transactions, the credit account data is sent to database 395 to update the user's account information. Access to database 395 is via program 319, which is an application.)
authorizing a display of the credit account data by the application when login credentials for the application have been verified, … (Column 11, lines 10-19 credit account data from database 395 may be displayed to the user, upon authentication of the user. Access to database 395 is via program 319, which is an application. Note "…" indicates claim language taught by Sosna, as explained below.)
enabling, via the application, the credit account data to be tracked and modified, (See part 553 of fig. 5C which describes modifying the account by "removing a monetary value" from the account. Part 551 details how this is handled by the system which is represented by fig. 2.)
wherein the Merchant API module is configured to modify the credit account data in response to requests for modifications from the Credit Account Management Module, (See part 501 of fig. 5A which acts as a request to modify the credit account data.)
and wherein the Merchant API module is configured to update credit account data to the application; (See fig. 4 which describes how merchant information, like the DC metro, is used to update a transaction history which broadly may be deemed the credit account management module.)
triggering a transmission of the credit account data to the Ride Sharing Platform via a Ride Sharing API Module, (See column 8, lines 13-19 which describe a credit account data being transferred to the eligible van pool product database to determine if a proposed transaction with a vanpool is eligible for commuter benefits. This constitutes, "triggering a transmission of the credit account data to a ride sharing platform via a Ride Sharing API module.")
authorizing, via the Ride Sharing API Module, the credit account data to be used for services provided by the Ride Sharing Platform, (Figs. 5A, 5B, parts 517, 529, 539, 549 teach transit pass is issued, payment for claim is made, payment to vendor is approved, payment is made to vendor, which reflects that credit account data is enabled to be used for services provided by ride sharing platform.)
Kessler discloses authorizing display of credit account data to a customer upon authorization. Kessler, however, does not disclose the following limitations while Sosna does teach the following limitations:
wherein the login credentials comprise, at least in part, a unique code generated by the Credit Account Management Module, ([0032] Under direction of customer relationship management server 106, co-browsing module 109 of multichannel processing engine 108 generates unique security token for a particular user, the unique security token distributed to the user via communication server 114, the unique security token to be used together with a URL link, for controlling user access to user information (content in the controlled content repository 102 approved to be displayed to the customer). Any of the aforementioned numbered elements may be deemed the "Credit Account Management Module.")
Sosna teaches the use of login credentials comprising, at least in part, a unique code generated by a customer relationship management server or the like, to control access to customer information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the ride sharing system of Kessler the use of such login credentials as in Sosna in order to provide increased security with respect to controlling customer access to customer information. See Sosna, [0090] (access protocol, as described above, is established to ensure integrity and security of controlled content repository 102 such that only authorized users can access it). In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately. 
Kessler discloses enabling certain modifications to the credit account. Kessler, however, does not disclose the following limitations while Harper does teach the following limitation:
wherein the Ride Sharing Platform is configured to transition from the credit account data to previously used transaction upon a closing of the credit account. (See [0043] which describes options of (1) closing an account and the funds are transferred to an associated account, and (2) closing an account and reopening the account. The associated account or reopened account each represent a previously used transaction, in that the associated account was used to transfer money between it and the account in question to settle a transaction, see [0029], [0030], and the reopened account was previously used before closing of the account in question. Accordingly, this teaches "transition from the credit account data to previously used transaction upon a closing of the credit account.")
Harper teaches transitioning to a previously used transaction upon a closing of an account. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the ride sharing system of Kessler the ability to transition to a previously used transaction upon a closing of an account as in Harper in order to provide flexibility and convenience to users and financial institutions/administrators in managing accounts. See Harper, [0029], [0040]-[0041]. In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (US 7,529,700 B1) in view of Horn et al. (US 2017/0220998 A1), hereinafter Horn, further in view of Waag et al. (US 2008/0059298 A1), hereinafter Waag, further in view of Harper (US 2015/0302394 A1), and further in view of Jepson et al. (US 2018/0182055 A1), hereinafter Jepson.

Claim 18
	The following limitations are disclosed by Kessler:
The system of claim 1, wherein the Ride Sharing API module causes the processing unit to perform the following actions:
receiving instructions from the CRM Module, wherein the instructions comprise: a specification of the ride sharing platform, and a specification of an account associated with the ride sharing platform, wherein the account is associated with at least one of the following: the customer within a customer record, a beneficiary within the customer record, and a ride sharing account ID associated with the customer; (See parts 537-539 of fig. 5B, which show the transaction being transmitted to the system for adjudication, the transaction being adjudicated, and approval/denial being transmitted to the vendor. Since the system approves and denies based on the van pools that are eligible, as shown in column 8, lines 13-19, this constitutes a "specification of a ride sharing platform" being shared. Since each van pool vendor is associated with a vendor/merchant account, this specification of a ride sharing platform also constitutes "specification of an account associated with the ride sharing platform," see fig. 4 and column 7, lines 47-53, and column 8, lines 13-19. Further, since the system checks whether the user's account has a sufficient balance at step 538, the user's account, which is associated with the van pool, is also specified, thus again constituting "specification of an account associated with the ride the sharing platform." Further, fig. 4 shows that both the vendor/merchant account and the user account are associated with a "customer/ beneficiary within a customer record" (parts 402, 410) and a "ride sharing account ID associated with the customer" (parts 401, 408).)
receiving instructions from the Customer Application Module, wherein the instructions comprise: the specification of the ride sharing platform, and the specification of the account associated with the ride sharing platform, wherein the account is associated with: the ride sharing account ID associated with the customer; (See parts 537-539 of fig. 5B, which show the transaction being transmitted to the system for adjudication, the transaction being adjudicated, and approval/denial being transmitted to the vendor. Since the system approves and denies based on the van pools that are eligible, as shown in column 8, lines 13-19, this constitutes a "specification of a ride sharing platform" being shared. Since each van pool vendor is associated with a vendor/merchant account, this specification of a ride sharing platform also constitutes "specification of an account associated with the ride sharing platform," see fig. 4 and column 7, lines 47-53, and column 8, lines 13-19. Further, since the system checks whether the user's account has a sufficient balance at step 538, the user's account, which is associated with the van pool, is also specified, thus again constituting "specification of an account associated with the ride the sharing platform." Further, fig. 4 shows that both the vendor/merchant account and the user account are associated with a "customer/ beneficiary within a customer record" (parts 402, 410) and a "ride sharing account ID associated with the customer" (parts 401, 408).)
receiving credit account data from the Merchant API Module; (See part 538 of fig. 5B, along with column 10, lines 26-31 which describes comparing a claim with one or more databases. It includes database 330, which represents merchant codes.)
verifying whether the credit account data is associated with an account specified for the ride sharing platform; (See part 538 of fig. 5B, along with column 10, lines 26-31 which describes comparing a claim with one or more databases. It includes database 395, which represents information for an account.)
updating, upon the verification, the credit account data wherein the credit account data is data is employed in provisioning of each specified ride sharing platform; (See part 539 of fig. 5B which updates the status of the claim by approving or denying the claim.)
Kessler discloses enabling credit account data to be used for services provided by a Ride Sharing Platform and provisioning a specified ride sharing platform. Kessler, however, does not disclose the following limitations while Jepson does teach the following limitations:
and launching the specified ride sharing platform, wherein launching the specified ride sharing platform comprises launching the specified ride sharing platform in response to an instruction received from the Customer Application Module. (Fig. 3, steps 304, 306 [0075], [0078], [0082] upon determining user eligibility (in response to instruction from system), transportation coordination component 110 launches ride sharing platform)
Jepson teaches launching a ride sharing platform upon determination of user eligibility (in response to instruction from system). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the ride sharing system of Kessler the launching capability as in Jepson in order to provide timely and effective service for users. See Jepson, [0083]. In addition, the claimed invention is merely a combination of old elements and in the combination the elements would perform the same function as they would separately. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Corner (US 2012/0265603 A1) – Sends a link to a user to download a mobile application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692